NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS ROBERTO LEMUS RIVERA, AKA                  No.    15-70582
Luis Lemusrivera,
                                                Agency No. A206-408-429
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Luis Roberto Lemus Rivera, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in

part the petition for review.

      In his opening brief, Lemus Rivera does not challenge the agency’s

dispositive bases for denying his claims for asylum, withholding of removal, and

relief under CAT. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir.

2013) (issues not specifically raised and argued in a party’s opening brief are

waived).

      We do not consider the materials Lemus Rivera references in his opening

brief that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963-64 (9th Cir. 1996) (en banc).

      We lack jurisdiction to consider Lemus Rivera’s contentions that he

established a nexus between the harm he experienced or fears in El Salvador and a

political opinion because he did not raise this claim before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review

claims not presented to the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   15-70582